DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 11/11/2022 has been received and will be entered.
Claim(s) 1-20 is/are pending.
Claim(s) 1, 3, 8, and 14 is/are currently amended.
	The action is FINAL.

Response to Arguments
Claim Rejections – 35 U.S.C. §102
	I. With respect to the rejection of Claim(s) 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Walker, et al., Global Alignmnet of Solution-Based Single-Wall Carbon Nanotube Films via Machine-Vision Controlled Filtration, Nano Lett. 2019; 19: 7256-7264 with Supplemental Information (hereinafter “Walker at __,” published September 11, 2019), as understood, the traversal is on the grounds that:

Applicant respectfully submits that claims 1-20 are patentable over Walker because Walker does not qualify as prior art under AIA  35 U.S.C. § 102. See 35 U.S.C. § 102(b)(1). More specifically, Walker is not prior art under § 102(a)(1) because:

Walker published (September 11, 2019) less than 1 year before the effective filing date of the present application (October 13, 2019);” and

Walker was made by an inventor or joint inventor (Joshua S. Walker, Jeffrey A. Fagan, and William D. Rice) of the present application.

(Remarks of 11/11/2022 at 7) (footnotes omitted). This has been considered, but is not persuasive. 
The grace period inventor disclosure exception of 35 U.S.C. §102(b)(1) is discussed in MPEP 2153.01(a), which is reproduced below:
2153.01(a)    Grace Period Inventor Disclosure Exception [R-10.2019]

[Editor Note: This MPEP section is only applicable to applications subject to examination under the first inventor to file (FITF) provisions of the AIA  as set forth in 35 U.S.C. 100 (note). See MPEP § 2159 et seq. to determine whether an application is subject to examination under the FITF provisions, and MPEP § 2131-MPEP § 2138 for examination of applications subject to pre-AIA  35 U.S.C. 102.]

AIA  35 U.S.C. 102(b)(1)(A)  first provides that a disclosure which would otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(1)  may be excepted as prior art if the disclosure is made: (1) one year or less before the effective filing date of the claimed invention; and (2) by the inventor or a joint inventor. Thus, a disclosure that would otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(1)  will not be treated as prior art by Office personnel if the disclosure is made one year or less before the effective filing date of the claimed invention, and the evidence shows that the disclosure is by the inventor or a joint inventor. What evidence is necessary to show that the disclosure is by the inventor or a joint inventor requires case-by-case treatment, depending upon whether it is apparent from the disclosure itself or the patent application specification that the disclosure is by the inventor or a joint inventor.

Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if it is apparent from the disclosure itself that it is by the inventor or a joint inventor. Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent. This means that in circumstances where an application names additional persons as joint inventors relative to the persons named as authors in the publication (e.g., the application names as joint inventors A, B, and C, and the publication names as authors A and B), and the publication is one year or less before the effective filing date, it is apparent that the disclosure is a grace period inventor disclosure, and the publication would not be treated as prior art under AIA  35 U.S.C. 102(a)(1). If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).

Applicants can include a statement designating any grace period inventor disclosures in the specification See 37 CFR 1.77(b)(6)  and MPEP § 608.01(a). An applicant is not required to use the format specified in 37 CFR 1.77  or identify any prior disclosures by the inventor or a joint inventor (unless necessary to overcome a rejection), but identifying any prior disclosures by the inventor or a joint inventor may expedite examination of the application and save applicants (and the Office) the costs related to an Office action and reply. If the patent application specification contains a specific reference to a grace period inventor disclosure, the Office will consider it apparent from the specification that the prior disclosure is by the inventor or a joint inventor, provided that the prior disclosure does not name additional authors or joint inventors and there is no other evidence to the contrary. The applicant may also provide a copy of the grace period inventor disclosure (e.g., copy of a printed publication).

The Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130 ) to establish that a disclosure is not prior art under AIA  35 U.S.C. 102(a)  due to an exception in AIA  35 U.S.C. 102(b). See MPEP § 717. In the situations in which it is not apparent from the prior disclosure or the patent application specification that the prior disclosure is by the inventor or a joint inventor, the applicant may establish by way of an affidavit or declaration that a grace period disclosure is not prior art under AIA  35 U.S.C. 102(a)(1)  because the prior disclosure was by the inventor or a joint inventor. MPEP § 2155.01 discusses the use of affidavits or declarations to show that the prior disclosure was made by the inventor or a joint inventor under the exception of AIA  35 U.S.C. 102(b)(1)(A)  for a grace period inventor disclosure.

MPEP 2153.01(a) (emphasis added). Walker (published September 11, 2019) antedates the provisional filing date of October 13, 2019. Walker also names additional authors, i.e. Adam J. Biacchi, Valerie A. Kuehl, Thomas A. Searles, and Angela R. Hight Walker, all listed co-authors on the “Walker” document, are not named as inventors on this application. See Application Data Sheet filed 10/12/2020 and Declaration filed 10/28/2020. 
This is the situation outlined in MPEP 2153.01(a). Stated differently, because “the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).” MPEP 2153.01(a).
For completeness, as understood, no statement designating any grace period inventor disclosures was set forth in the Specification or elsewhere. MPEP 2153.01(a). If such a statement has been inadvertently overlooked, citation with particularity might be helpful in withdrawing the rejection. Applicants are directed to MPEP 717 regarding an Affidavit or Declaration Under 37 CFR 1.130. The rejection is MAINTAINED. 
II. With respect to the rejection of Claim(s) 1-20 under 35 U.S.C. 103 as being unpatentable over Walker, et al., Global Alignmnet of Solution-Based Single-Wall Carbon Nanotube Films via Machine-Vision Controlled Filtration, Nano Lett. 2019; 19: 7256-7264 with Supplemental Information (hereinafter “Walker at __,” published September 11, 2019), as understood, no specific traversal was presented. The analysis is presumed correct. The response above is relied upon. The rejection is MAINTAINED. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

I. Claim 8 – or as stated below – is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 8 has been amended to recite that “a surface of the porous membrane is contacted with alcohol prior to introducing the aqueous solution to the pressure-controlled system.” 	MPEP 714.02 states: “Applicant should also specifically point out the support for any amendments made to the disclosure.” The Remarks point to paragraph [0105] and the Examples as supporting this language. (Remarks of 11/11/2022 at 6). Paragraph [0105] is found in “Example 5,” and is reproduced below:
[0105] FIG. 4A shows grooves (designated by the arrows) in the filter membrane created during the membrane manufacturing process. Although these grooves are not uniformly spaced or appropriately sized for the nanotubes utilized, the grooves were further analyzed to determine the groove's potential impact on nanotube alignment. To help address what impact, if any, the grooves play in nanotube alignment, the grooves were augmented by sweeping an organic solvent-wetted wipe across the top surface of the filter membrane along the initial groove direction (FIG. 4B) prior to filtration. As described below in relation to FIG. 12, an organic solvent-wiped filter membrane increases the SWCNT film alignment considerably going from a S.sub.2D of 0.26 to 0.52. Illustrative, but non-limiting, examples of organic solvents include an alcohol solvent, such as ethanol and/or isopropanol. Sweeping the filter membrane with a wipe wetted with water and a wipe wetted with an organic solvent was used to, e.g., distinguish between whether the increased membrane grooving or electrostatic charging (or both) are primarily responsible for the enhanced SWCNT nematicity. The results indicated that S.sub.2D increased from 0.27 for the SWCNT film made from water-wiped membrane to 0.42 with the organic solvent-wiped membrane. This enhancement indicates that ordered charging, instead of mechanical grooving, is responsible for increased SWCNT alignment. A similar increase in SWCNT alignment was observed in self-assembled SWCNT nanowires when the glass substrates were directionally wiped with ethanol.

(S. 27-28: [00105]) (emphasis added). The passage above indicates the membrane is contacted prior to filtration. There is no support for the broader “prior to introducing the aqueous solution to the pressure-controlled system” as claimed. The remainder of the “Examples” were reviewed, and as understood, were not relevant to the membrane coating step. If, however Applicants believe the language to be supported, citation with particularity (page, paragraph number, quoting the language, etc.) would be helpful in withdrawing the rejection. This is a new matter rejection.

Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1-20 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Walker, et al., Global Alignmnet of Solution-Based Single-Wall Carbon Nanotube Films via Machine-Vision Controlled Filtration, Nano Lett. 2019; 19: 7256-7264 with Supplemental Information (hereinafter “Walker at __,” published September 11, 2019). 

Citation is for the convenience of the reader. As this appears to be the Applicants work, a detailed treatment is not given. The rejection should be understood to be over the entire reference. 
With respect to Claim 1, this claim requires “introducing an aqueous solution to a pressure-controlled system comprising a silanated glass element, a porous membrane, and a container.” Aqueous solutions (Walker at S2) are introduced into a pressure controlled system as claimed. (Walker at S3 et seq., 7257 “Fig. 1,” passim). Silanated glassware is taught. (Walker at S16). 
 Claim 1 further requires “applying a pressure differential across the porous membrane to draw the aqueous solution from the silanated glass element, through the porous membrane, and to the container at a flow rate to form a filtrate disposed within the container and a retentate disposed above the porous membrane, the retentate comprising carbon nanotubes.” A pressure differential is applied. See e.g. (Walker at S2). 
Claim 1 further requires “optically detecting a position of a meniscus of the aqueous solution in the silanated glass element.” Machine vision is taught. See e.g. (Walker at S4)
As to Claim 2, flow is so controlled/calculated. See e.g. (Walker at S9).
As to Claim 3, the pressure is changed. See e.g. (Walker at S3).
As to Claim 4, a constant flow rate is taught. See e.g. (Walker at S9).
As to Claim 5, a porous membrane is taught. See e.g. (Walker at S3).
As to Claim 6, the angle is reasonably depicted. See e.g. (Walker at S17, Figure S6).
As to Claim 7, the angle is reasonably depicted. See e.g. (Walker at S17, Figure S6).
As to Claim 8, treatment with methanol is taught. See e.g. (Walker at S18).
As to Claim 9, the process is taught. See e.g. (Walker at S9 et seq., passim).
As to Claim 10, a cake resistance is mentioned. Id. 
As to Claim 11, the process is taught. See e.g. (Walker at S9 et seq., passim).
As to Claim 12, an image was collected and converted to at least a volume. See e.g. (Walker at S18, passim).
As to Claim 13, the process is repeated. See e.g. (Walker at S10, passim). 
As to Claims 14-17, the discussion of the claims above is relied upon. See generally (Walker at S1-S24). 
With respect to Claim 18, this claim requires “a membrane defining a retentate side and a filtrate side.”  A membrane is taught. See e.g. (Walker at 7257 “Fig. 1,” S3 et seq.). 
Claim 18 further requires “a container on the filtrate side of the membrane.” A container is taught. See e.g. (Walker at 7257 “Fig. 1,” S3 et seq.).
Claim 18 further requires “a pressure source coupled to the container.” A pressure source is so coupled. See e.g. (Walker at 7257 “Fig. 1,” S3 et seq.). 
Claim 18 further requires “a silanated glass element coupled to the container, wherein at least a portion of the silanated glass element is on the filtrate side of the membrane, and wherein the silanated glass element has a meniscus-to-glass contact angle of about 80° to about 100°.” Silanated glassware is taught. See e.g. (Walker at S16 et seq.). As understood, the contact angle here refers to the material worked on, i.e. there can be no contact angle without fluid running through the apparatus. The material worked on does not limit an apparatus claim. MPEP 2115. That said, the angle is reasonably depicted. See e.g. (Walker at S17, Figure S6). 
As to Claim 19, the discussion of Claim 18 is relied upon. 
As to Claim 20, the membrane is so disposed. See e.g. (Walker at 7257 “Fig. 1,” S3 et seq., S16 et seq.).

II. Claim(s) 1-20 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker, et al., Global Alignmnet of Solution-Based Single-Wall Carbon Nanotube Films via Machine-Vision Controlled Filtration, Nano Lett. 2019; 19: 7256-7264 with Supplemental Information (hereinafter “Walker at __,” published September 11, 2019). 

	The discussion accompanying “Rejection I” above is incorporated herein by reference. To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736